Exhibit 10.2

ASSIGNMENT

It is hereby agreed as of  November 8, 2006 (the “Effective Date”) by and
between ARTISTdirect, Inc., a Delaware corporation (the “Company”), the parties
identified on Schedule A hereto (collectively, “Assignors”), and The Longview
Fund, L.P. (“Longview” or “Assignee”), that in consideration of the sums
described on Schedule A hereto, and for such good and other valuable
consideration paid by Longview to Assignors, Longview is succeeding to the
rights and responsibilities of Assignors with respect to Convertible
Subordinated Notes in the amounts described on Schedule A hereto (“Notes”)
issued by the Company pursuant to a Securities Purchase Agreement dated July 28,
2005, and such related documents together with accrued interest.  The Company
and Assignors acknowledge and agree that the outstanding principal balances of
the Notes are as described on Schedule A.

For the benefit of the Company and Assignors, Longview as to itself hereby makes
all of the representations and warranties made in the Securities Purchase
Agreement and related documents by Assignors as if such representations were
made by Longview as of the Effective Date.  Without limiting the foregoing
sentence, Longview specifically represents and warrants to the Assignors as
follows:

1.1           Capacity; Authority; Validity.  Longview has all necessary
capacity, power and authority to enter into this Assignment and the Funds Escrow
Agreement dated as of the date hereof and to perform all the obligations to be
performed by the Assignment and Funds Escrow Agreement.  This Assignment and the
Funds Escrow Agreement have been duly authorized, executed and delivered by
Longview and each constitute the legal, valid and binding obligation of
Longview, enforceable against Longview in accordance with their respective
terms.

1.2           No Violation of Law or Agreement.  Neither the execution or
delivery of this Assignment or the Funds Escrow Agreement by Longview, nor the
consummation of the transaction contemplated thereby by Longview, will violate
any judgment, order, writ, decree, law, rule or regulation or agreement
applicable to Longview.

1.3           No Consents.  All consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority or any
other person, if any, required in connection with the purchase of the Notes by
Longview, have been obtained by Longview and are in full force and effect.

For the benefit of the Company and Longview, the Assignors as to themselves
hereby make all of the representations and warranties made in the Securities
Purchase Agreement and related documents by the Assignors as if such
representations were made by the Assignors as of the Effective Date.  Without
limiting the foregoing sentence, the Assignors specifically represent and
warrant to Longview as follows:

2.1           Capacity; Authority; Validity.  The Assignors have all necessary
capacity, power and authority to enter into this Assignment and the Funds Escrow
Agreement dated as of the date hereof and to perform all the obligations to be
performed by the Assignment and Funds Escrow Agreement.  This Assignment and the
Funds Escrow Agreement have been duly authorized, executed and delivered by the
Assignors and each constitute the legal, valid and

1


--------------------------------------------------------------------------------




binding obligation of the Assignors, enforceable against the Assignors in
accordance with their respective terms.

2.2           No Violation of Law or Agreement.  Neither the execution or
delivery of this Assignment or the Funds Escrow Agreement by the Assignors, nor
the consummation of the transaction contemplated thereby by the Assignors, will
violate any judgment, order, writ, decree, law, rule or regulation or agreement
applicable to the Assignors.

2.3           No Consents.  All consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority or any
other person, if any, required in connection with the purchase of the Notes by
the Assignors, have been obtained by the Assignors and are in full force and
effect.

Assignors represent that, as of the Effective Date, the Notes being assigned
hereby are not subject to any lien, charge or other encumbrance.

The parties hereby agree that Longview shall be deemed the party in lieu of
Assignors in the Securities Purchase Agreement, and such related documents, but
only in relation to the amount of Notes being transferred hereby.

Pursuant to Section 19(a) of the Notes, the Company agrees to reissue to
Longview a Note to reflect the transfer and present outstanding balances as
described on Schedule A hereto; provided, however, that, in accordance with
Section 2(f) of the Securities Purchase Agreement, the Company shall not be
obligated to reissue a Note pursuant to this paragraph until Assignors have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that said Notes to be sold and transferred hereby may be sold or
transferred pursuant to an exemption from registration under the Securities Act
of 1933, as amended (“Transfer Opinion”).

The parties further acknowledge and agree that except as specifically provided
in this Assignment and the attached Supplemental Agreement and Acknowledgement,
the Notes shall remain unchanged in all respects.

Grushko & Mittman, P.C. is instructed by Longview and the Assignors to take all
actions, release all documents and transfer funds held by Grushko & Mittman,
P.C. to effectuate the above transactions.

 

“Company”

 

ARTISTDIRECT, INC.

 

 

 

 

 

By:

/s/ Robert N. Weingarten

 

 

Name:

Robert N. Weingarten

 

 

Title:

Chief Financial Officer

 

2


--------------------------------------------------------------------------------




 

“Assignor”

“Assignee”

JLF PARTNERS I, LP

JLF PARTNERS II, LP

 

 

 

By:

/s/ H. Tran

 

By:

/s/ H. Tran

 

Name:

H. Tran

 

 

Name:

H. Tran

 

Title:

CFO

 

 

Title:

CFO

 

“Assignor”

“Assignee”

JLF OFFSHORE FUND, LTD.

THE LONGVIEW FUND, L.P.

 

 

 

By:

/s/ H. Tran

 

By:

/s/ S. Michael Rudolph

 

Name:

H. Tran

 

 

Name:

S. Michael Rudolph

 

Title:

CFO

 

 

Title:

CFO – Investment Advisor

 

ACKNOWLEDGED:

GRUSHKO & MITTMAN, P.C.

By:

/s/ Barbara R. Mittman

 

 

 

3


--------------------------------------------------------------------------------




SCHEDULE A TO ASSIGNMENT

 

NAME OF ASSIGNOR

 

FACE VALUE
OF NOTES
BEING
ASSIGNED

 

ISSUANCE
DATE OF
NOTES
BEING
ASSIGNED

 

BALANCE
ON NOTES
BEING
ASSIGNED

 

PURCHASE
PRICE OF
NOTE

 

JLF PARTNERS I, LP

 

$

593,000.00

 

July 28, 2005

 

$

306,000.00

 

$

493,999.23

 

JLF PARTNERS II, LP

 

$

44,000.00

 

July 28, 2005

 

$

17,000.00

 

$

41,999.23

 

JLF OFFSHORE FUND, LTD.

 

$

863,000.00

 

July 28, 2005

 

$

376,000.00

 

$

861,999.24

 

 

 

4


--------------------------------------------------------------------------------